Case 17-10679-LSS   Doc 274-2   Filed 07/21/21   Page 1 of 21




                    EXHIBIT A
                        Case 17-10679-LSS       Doc 274-2      Filed 07/21/21    Page 2 of 21

                                        ARCHER & GREINER
                                        A PROFESSIONAL CORPORATION
                                            CO U N S EL LO R S AT L AW
                                          O N E C ENT E NN I AL SQ UA R E
                                  HA DD O NF I EL D, NEW J ER S E Y 0 80 3 3- 0 9 68
                                                  ( 85 6- 7 95- 2 12 1)


          DAVID W. CARICKHOFF                                                Invoice Date:            07/30/21
          ARCHER & GREINER                                                   Client Number:           CAR493
          300 DELAWARE AVE., SUITE 1100
          WILMINGTON, DE 19801                                               Matter Number: CAR493.00987

           For Professional Services Rendered Through 06/30/2021



           Task Summary


                                            Time Summary by Task

          Code          Description                                               Hours          Value
          1             ARCHER GREINER FEE/EMPLOYMENT                                  6.60    1,969.50
                        APPLICATIONS
          17            HEARINGS - PREPARATION AND ATTENDANCE                          1.10     407.00
          18            OTHER LITIGATION                                               0.60     399.00
          2             OTHER PROFESSIONALS' FEE/EMPLOYMENT                            3.20     924.50
                        ISSUES
          4             CLAIMS ANALYIS AND OBJECTIONS                             112.80      49,473.00
          6             CASE ADMINISTRATION                                            5.90    2,345.00
                                        TOTAL FEES                                130.20      55,518.00


                                           Expense Summary by Task

          Code          Description                                                           Expenses
          E107          DELIVERY SERVICES/MESSENGERS                                             28.00
          E108          POSTAGE                                                                  26.00
                                        TOTAL DISBURSEMENTS                                      54.00

                                        TOTAL INVOICE                                         55,572.00




ARCHER & GREINER P.C.                                TIN #XX-XXXXXXX                                      www.archerlaw.com
                     Case 17-10679-LSS             Doc 274-2   Filed 07/21/21   Page 3 of 21

CAR493                CARICKHOFF, DAVID W - CHAPTER 7 TRUSTEE                          Invoice Number:
CAR493.00987          IN RE: MAD CATZ, INC. - CHAPTER 7 BANKRUPTCY                                        Page 2


Date                         Description                         Task   Hours           Name                Fees

04/03/20 work on A&G Fee application                                1    0.90 A. M. Root                  427.50
04/03/20 Begin drafting A&G Interim Fee Application #6.             1    1.80 C. E. Hansen                387.00
04/17/20 further work on A&G fee application                        1    0.60 A. M. Root                  285.00
04/20/20 review and revise draft fee application                    1    0.40 A. M. Root                  190.00
04/20/20 Continue drafting A&G Fee Application #6.                  1    1.30 C. E. Hansen                279.50
04/21/20 Finalize and e-file A&G Fee Application #6 (.4)            1    0.50 C. E. Hansen                107.50
         and serve same (.1).
05/11/20 Prepare Certificate of No Objection re: A&G Fee            1    0.60 C. E. Hansen                129.00
         Application and upload proposed order.
11/06/20 Draft Supplement to A&G Retention Application              1    0.10 C. E. Hansen                 22.00
         (2020 Rate Changes).
12/21/20 Finalize and e-file Supplemental Declaration in            1    0.20 C. E. Hansen                 44.00
         Support of A&G Retention Application (2020
         Rate Changes).
12/21/20 review and approve supplemental declaration for            1    0.10 A. M. Root                   49.00
         filing
03/03/21 review and comment on supplemental declaration             1    0.10 A. M. Root                   49.00


             ARCHER GREINER FEE/EMPLOYMENT                               6.60                            1,969.50
                         APPLICATIONS TOTAL
                    Case 17-10679-LSS        Doc 274-2    Filed 07/21/21   Page 4 of 21

CAR493              CARICKHOFF, DAVID W - CHAPTER 7 TRUSTEE                       Invoice Number:
CAR493.00987        IN RE: MAD CATZ, INC. - CHAPTER 7 BANKRUPTCY                                    Page 3

Date                       Description                      Task   Hours          Name               Fees

05/13/20 Draft NOA for 5.21.20 hearing                        17    0.40 K. F. Shaw                 148.00
05/13/20 Emails with A. Root re NOA for 5.21.20 hearing       17    0.30 K. F. Shaw                 111.00
05/18/20 Emails with A. Root re preparing amended             17    0.10 K. F. Shaw                  37.00
         agenda for 5.21.20 hearing
05/18/20 Draft amended agenda for 5.21.20 hearing             17    0.30 K. F. Shaw                 111.00


   HEARINGS - PREPARATION AND ATTENDANCE                            1.10                            407.00
                                   TOTAL
                     Case 17-10679-LSS         Doc 274-2      Filed 07/21/21   Page 5 of 21

CAR493               CARICKHOFF, DAVID W - CHAPTER 7 TRUSTEE                         Invoice Number:
CAR493.00987         IN RE: MAD CATZ, INC. - CHAPTER 7 BANKRUPTCY                                      Page 4

Date                        Description                         Task   Hours          Name              Fees

02/18/21 communications with D. leney re: potential               18    0.30 S. M. Packman             199.50
         transfer pricing experts
03/23/21 followed up with Leney and conultant re: status of       18    0.30 S. M. Packman             199.50
         getting Deloitte on board


                          OTHER LITIGATION TOTAL                        0.60                           399.00
                     Case 17-10679-LSS           Doc 274-2   Filed 07/21/21   Page 6 of 21

CAR493                CARICKHOFF, DAVID W - CHAPTER 7 TRUSTEE                        Invoice Number:
CAR493.00987          IN RE: MAD CATZ, INC. - CHAPTER 7 BANKRUPTCY                                     Page 5

Date                         Description                       Task   Hours           Name              Fees

04/27/20 Review and comment on GMCO interim fee                   2    0.80 A. M. Root                 380.00
         application; finalize for filing
04/27/20 Finalize and e-file GMCO Fee Application #6 (.7)         2    0.90 C. E. Hansen               193.50
         and serve same (.2).
04/27/20 Draft and e-file Amended Notice of Hearing on            2    0.40 C. E. Hansen                86.00
         GMCO Fee Application.
05/13/20 Draft and e-file Certificate of No Objection re:         2    0.50 C. E. Hansen               107.50
         GMCO Fee Application and upload proposed
         order.
05/18/20 emails with Trustee and GMCO re entered                  2    0.10 A. M. Root                  47.50
         GMCO fee order
01/06/21 Prepare GMC Rate Change Declaration.                     2    0.20 C. E. Hansen                44.00
03/03/21 Finalize and efile Supplemental Declaration to           2    0.30 C. E. Hansen                66.00
         GMC Retention Application (2021 rate changes).


       OTHER PROFESSIONALS' FEE/EMPLOYMENT                             3.20                            924.50
                                ISSUES TOTAL
                     Case 17-10679-LSS          Doc 274-2     Filed 07/21/21   Page 7 of 21

CAR493                CARICKHOFF, DAVID W - CHAPTER 7 TRUSTEE                         Invoice Number:
CAR493.00987          IN RE: MAD CATZ, INC. - CHAPTER 7 BANKRUPTCY                                       Page 6

Date                         Description                        Task   Hours          Name                 Fees

04/01/20 Communications with Rob Edwards re: MCIA                  4    1.70 D. G. Leney                 705.50
         claim and further discussions (0.5); telephone
         conference with Rob Edwards re: same (0.3);
         review COGS adjustments on all supporting docs
         provided by MCIA (0.9)
04/06/20 Legal research re: UCC / wavier / course of               4    2.50 D. G. Leney                1,037.50
         dealing issues in repsonse to MCIA claim theories
         (1.1); telephone conference with Stephen M.
         Packman re: transfer pricing theories re: same
         (0.3); research re: Hong Kong tax law as
         pertaining to business profits for MCIA (0.6);
         various e-mails with Rob Edwards re: thoughts on
         same (0.5)
04/06/20 review lengthy email from d. leney to the                 4    0.60 S. M. Packman               399.00
         Trustee's FA re: MCIA litigation matter (.3);
         discuss the substance of the email with d. leney
         prior to call with FA (.3)
04/07/20 Legal research and review statutes/cases re:              4    2.10 D. G. Leney                 871.50
         potential areas of objection to MCIA transfer
         pricing claim (1.3); telephone conference with
         Stephen M. Packman and Rob Edwards re:
         thoughts on same (0.5); follow-up e-mails (0.3)
04/07/20 emails and phone conf with FA about transfer              4    0.50 S. M. Packman               332.50
         pricing issues and litigation with subsidiary
04/07/20 review support documents on pricing issue from            4    0.30 S. M. Packman               199.50
         D. Leney
04/15/20 review D. Leney email and attachments re MCIA             4    0.20 A. M. Root                   95.00
         claim objection and outstanding issues
04/15/20 Receive and review communications from HK                 4    1.10 D. G. Leney                 456.50
         Liquidators for MCIA re: claim basis and review
         alleged supporting documents, spreadsheets, and
         draft response re: same
04/15/20 communications with FA and with HK counsel                4    0.30 S. M. Packman               199.50
         and attachments re: MCIA matter
04/15/20 communications FA, D. Leney and HK counsel                4    0.20 S. M. Packman               133.00
         re: MCIA matter
04/16/20 Communications with Liquidators for MCIA                  4    0.60 D. G. Leney                 249.00
         estate (0.3); internal communications with Rob
         Edwards re: research into historical books/records
         and set up call with former CFO (0.3)
04/16/20 E-mails with Rob Edwards and Dave McKeon re:              4    0.40 D. G. Leney                 166.00
         scheduling time to discuss MCIA claim and
                      Case 17-10679-LSS               Doc 274-2   Filed 07/21/21   Page 8 of 21

CAR493                CARICKHOFF, DAVID W - CHAPTER 7 TRUSTEE                             Invoice Number:
CAR493.00987          IN RE: MAD CATZ, INC. - CHAPTER 7 BANKRUPTCY                                           Page 7

Date                          Description                           Task   Hours          Name                 Fees

          transfer pricing issues in further detail
04/17/20 Telephone conference with former CFO                          4    2.60 D. G. Leney                1,079.00
         (McKeon) re: how transfer pricing adjustments
         were historically made (0.5); follow-up
         communications with Rob Edwards re: same
         (0.5); detailed review of KPMG papers from 2015
         relative to MCIA functions/risks/allocations (1.6)
04/18/20 Communications with Hong Kong liquidators re:                 4    0.40 D. G. Leney                 166.00
         scheduling call to discuss position on claim (0.2);
         communications with Trustee and with Rob
         Edwards re: thoughts on same (0.2)
04/20/20 Review numerous documents/reports in prep for                 4    2.40 D. G. Leney                 996.00
         call with PwC Hong Kong re: MCIA claim
         adjudication, continued settlement discussions
         (1.8); conference call with HK liquidators re:
         same (0.6)
04/21/20 Telephone conference with LitSupport re:                      4    0.40 D. G. Leney                 166.00
         extraction of docs from external drives re:
         sourcing/MCIA claims (0.2); e-mails re: same
         (0.2)
04/21/20 review communications re Mad Catz Asia claims                 4    0.20 A. M. Root                   95.00
04/21/20 continued review of potential additional claim                4    2.00 A. M. Root                  950.00
         objections based on Trustee claim analysis
04/21/20 (MCIA Claim) - Additional legal research re:                  4    1.90 D. G. Leney                 788.50
         issue re: theories asserted by MCIA in support of
         claim including transfer pricing adjustments vs
         book entries, standing issues, taxing authority
         issues, and waiver claims
04/21/20 Draft detailed status update to Trustee re: MCIA              4    0.90 D. G. Leney                 373.50
         claim situation and latest discussions with former
         personnel and HK liquidators (0.4); follow-up
         discussions with Trustee and FA re: same (0.5)
04/21/20 review call summary email from HK counsel                     4    0.20 S. M. Packman               133.00
04/22/20 (MCIA Claim) - Communications with Giuliano                   4    0.90 D. G. Leney                 373.50
         Miller re: data/documents on electronic drives and
         in hard copy storage (0.4); communications
         internally with LitSupport re: copying the data
         and uploading to searchable database for
         document investigation and review into post-2015
         transfer pricing issues (0.5)
04/23/20 Communications with LitSupport re: procedure                  4    0.50 D. G. Leney                 207.50
         and parameters for eDiscovery database of
                     Case 17-10679-LSS          Doc 274-2     Filed 07/21/21   Page 9 of 21

CAR493                CARICKHOFF, DAVID W - CHAPTER 7 TRUSTEE                          Invoice Number:
CAR493.00987          IN RE: MAD CATZ, INC. - CHAPTER 7 BANKRUPTCY                                        Page 8

Date                        Description                         Task   Hours           Name                 Fees

          documents potentially relevant to MCIA claim
04/23/20 Assist case team with electronic discovery tasks;         4    2.50 M. D. Reeve                  400.00
         ingest new data into ediscovery processing
         database; prepare data for attorney review; import
         into database; perform QC check and update log
04/24/20 Communications with LitSupport re: eDiscovery             4    0.50 D. G. Leney                  207.50
         database, updates on same
04/26/20 Communications with LitSupport re: electronic             4    0.20 D. G. Leney                   83.00
         database of documents for MCIA claim review
04/27/20 Electronic database / document review of Debtor's         4    3.20 D. G. Leney                 1,328.00
         ESI re: documents potentially relevant to dispute
         with MCIA regarding afiliate claim issue (review
         and code documents) (3.0); draft brief update to
         Trustee on progress thus far (0.2)
04/27/20 review communications from D. Leney re update             4    0.20 A. M. Root                    95.00
         on status of MCIA claim reconciliation
04/28/20 Continue review/coding potentially responsive             4    1.00 D. G. Leney                  415.00
         documents for MCIA claim objection
04/29/20 Communications with Giuliano Miller re: review            4    0.40 D. G. Leney                  166.00
         of electronic documents in furtherance of MCIA
         claim objection
04/30/20 further review of potential claim objections based        4    2.80 A. M. Root                  1,330.00
         on Trustee analysis
04/30/20 Communications with Rob Edwards, Brad                     4    0.30 D. G. Leney                  124.50
         Giuliano re: status on document review of
         MCI/MCIA sourcing documents
05/04/20 Export documents tagged as relevant from the              4    0.40 R. A. Crockett                42.00
         discovery document database; Prepare documents
         for use at meeting by case team.
05/04/20 overview additional agreements and documents              4    0.60 A. M. Root                   285.00
         relevant to MCIA claim
05/04/20 Finish initial review and coding of ESI /                 4    2.80 D. G. Leney                 1,162.00
         documents on external drive provided by Giuliano
         Miller in support of position on transfer pricing
         and objection to MCIA claim
05/07/20 Finish review of electronic documents on                  4    2.90 D. G. Leney                 1,203.50
         Giuliano external drive and coordinate exporting
         relevant coded documents with LitSupport (1.7);
         communications with Brad Giuliano and Rob
         Edwards re: thoughts/strategy on position re:
         transfer pricing (0.7); receive and review
                    Case 17-10679-LSS           Doc 274-2     Filed 07/21/21    Page 10 of 21

CAR493               CARICKHOFF, DAVID W - CHAPTER 7 TRUSTEE                           Invoice Number:
CAR493.00987         IN RE: MAD CATZ, INC. - CHAPTER 7 BANKRUPTCY                                        Page 9

Date                        Description                         Task    Hours          Name               Fees

          documents/spreadsheets from Rob Edwards re:
          change in TP procedures and book entries of
          entities (0.3); receive and review correspondence
          from MCIA HK liquidators re: status (0.2)
05/07/20 review memo/report from D. Leney re documents              4    0.60 A. M. Root                 285.00
         reviewed relevant to MCIA claim objection
05/07/20 review 2016 10-k re transfer pricing issues                4    0.20 A. M. Root                  95.00
         relevant to MCIA claim objection
05/08/20 Telephone conference with Rob Edwards re: walk             4    0.50 D. G. Leney                207.50
         through recently-discovered documents and
         discuss strategy for response to MCIA claimant
         re: position on claim value
05/08/20 review additional records and financials                   4    0.30 A. M. Root                 142.50
         supporting MCIA claim objection
05/08/20 Draft spreadsheet identifying/annotating relevant          4    1.60 D. G. Leney                664.00
         documents to objection to MCIA claim (0.9); e-
         mails with Brad Giuliano and Rob Edwards re:
         advance of call later to discuss newfound
         documents supporting TP position (0.7)
05/11/20 Draft settlement position letter to MCIA HK                4    1.00 D. G. Leney                415.00
         liquidators and forward to Rob Edwards for
         feedback/revision (0.7); follow-up
         communications with Rob Edwards re: same (0.3)
05/12/20 Review D. Leney further analysis/memo re MCIA              4    0.50 A. M. Root                 237.50
         claim reconciliation
05/12/20 Draft proposed position letter to HK MCIA                  4    1.00 D. G. Leney                415.00
         liquidators re: transfer pricing issues, newly
         discovered documents supporting same, related
         issues, and settlement offer and forward to
         Trustee and FA for review/comment (0.8);
         follow-up e-mails with Trustee and FA re: same
         (0.2)
05/13/20 Receive and review communications from Trustee             4    0.50 D. G. Leney                207.50
         and FA re: projected available cash for
         distribution and remaining expenses (0.2); follow-
         up with Rob Edwards re: thoughts on potential
         spread for distribution to MCIA at various claim
         levels (0.3)
05/14/20 Communications with counsel for HK Liquidators             4    0.30 D. G. Leney                124.50
         re: response to latest position and potential
         distribution questions (MCIA claim)
05/15/20 Telephone conference with Trustee re: thoughts             4    0.60 D. G. Leney                249.00
                    Case 17-10679-LSS           Doc 274-2     Filed 07/21/21    Page 11 of 21

CAR493                CARICKHOFF, DAVID W - CHAPTER 7 TRUSTEE                          Invoice Number:
CAR493.00987          IN RE: MAD CATZ, INC. - CHAPTER 7 BANKRUPTCY                                       Page 10

Date                         Description                        Task    Hours          Name                Fees

          on draft settlement correspondence to MCIA
          Liquidators (0.3); follow-up e-mails with Trustee
          re: same (0.3)
05/18/20 Draft/revise detailed position letter to HK                4    1.30 D. G. Leney                539.50
         Liquidators of MCIA with updated numbers on
         anticipated distribution and Trustee's settlement
         offer and send to HK Liquidators / counsel (0.9);
         follow-up communications with Rob Edwards re:
         same (0.4)
05/21/20 Communications with US counsel for MCIA                    4    0.60 D. G. Leney                249.00
         estate re: request for extension to consider
         settlement proposal on claim (0.3);
         communications with Trustee re: same (0.3)
06/02/20 Communications with US counsel for MCIA re:                4    0.20 D. G. Leney                 83.00
         potential settlement
06/03/20 Review claims pool and related numbers relative            4    0.50 D. G. Leney                207.50
         to HK liquidators' inquiries as to MCIA claim
         (0.4); correspondence with Trustee re: same (0.1)
06/05/20 communications with D. Leney and Trustee re                4    0.30 A. M. Root                 142.50
         MCIA claim objection and potential settlement
06/05/20 (MCIA Claim) - communications with US                      4    0.50 D. G. Leney                207.50
         counsel for MCIA (0.2); communications with
         Trustee and Alan M. Root re: numbers requested
         by MCIA counsel relative to pending settlement
         offer (0.3)
06/06/20 further communications re MCIA claim and                   4    0.20 A. M. Root                  95.00
         potential settlement
06/08/20 analysis of claims pool metrics and potential              4    1.00 A. M. Root                 475.00
         distribution scenarios in connection with analysis
         of potential MCIA settlement
06/08/20 Receive and review supplemental data from Alan             4    0.70 D. G. Leney                290.50
         M. Root re: various estate metrics requested by
         MCIA in connection with contemplation of
         settlement offer and draft detailed correspondence
         to Eric Horn for MCIA in furtherance of potential
         settlement
06/17/20 Communications with counsel for MCIA and                   4    0.30 D. G. Leney                124.50
         Trustee re: HK liquidators' request for additional
         time to consider settlement offer
06/18/20 telephone call with D. Leney to discuss status of          4    0.20 A. M. Root                  95.00
         MCIA claim objection and next steps
                     Case 17-10679-LSS           Doc 274-2      Filed 07/21/21    Page 12 of 21

CAR493                CARICKHOFF, DAVID W - CHAPTER 7 TRUSTEE                            Invoice Number:
CAR493.00987          IN RE: MAD CATZ, INC. - CHAPTER 7 BANKRUPTCY                                         Page 11

Date                          Description                         Task    Hours          Name                 Fees

06/18/20 Brief telephone conference with Alan M. Root re:             4    0.20 D. G. Leney                  83.00
         MCIA claim, estate numbers, related issues
07/08/20 Communications with counsel for MCIA                         4    0.50 D. G. Leney                 207.50
         Liquidators re: settlement position status (0.3); e-
         mails with Alan M. Root re: update (0.2)
07/10/20 communications with D. Leney re MCIA claim                   4    0.10 A. M. Root                   47.50
         objection status
07/10/20 Communications with Alan M. Root re: status                  4    0.10 D. G. Leney                  41.50
         update on MCIA claim negotiations
07/15/20 Telephone conference with Alan M. Root re:                   4    1.90 D. G. Leney                 788.50
         settlement issues with MCIA (0.2); telephone
         conference with counsel for MCIA (0.3); legal
         research on issues considered by Nortel court in
         connection with unwinding parties' transfer
         pricing agreements (1.4)
07/15/20 E-mails with Eric Horn re: settlement call (MCIA             4    0.40 D. G. Leney                 166.00
         Claim)
07/16/20 Telephone conference with Rob Edwards re:                    4    0.20 D. G. Leney                  83.00
         MCIA response to settlement offer, strategy
07/16/20 review email from D. Leney re status of claim                4    0.10 A. M. Root                   47.50
         negotiations with MCIA
07/16/20 Draft summary of call with MCIA counsel, legal               4    0.50 D. G. Leney                 207.50
         position to Trustee and Rob Edwards (0.2);
         follow-up communications with Trustee's
         professionals re: same (0.3)
07/17/20 Legal research re: MCIA claim position, transfer             4    3.30 D. G. Leney                1,369.50
         pricing adjustments upon insolvency and related
         issues re: upcoming dispute with MCIA
07/17/20 Communications with Trustee, counsel for MCIA                4    0.50 D. G. Leney                 207.50
         re: scheduling, positions, documents requested
07/17/20 E-mails with Alan M. Root and David W.                       4    0.20 D. G. Leney                  83.00
         Carickhoff re: MCIA schedules/claims
07/20/20 Communications with counsel for MCIA re:                     4    0.30 D. G. Leney                 124.50
         scheduling, documents
07/20/20 Continue research re: MCIA position on transfer              4    2.50 D. G. Leney                1,037.50
         pricing and review cases/treatises dealing with
         similar post-petition issues
07/27/20 further analysis of potential claim objections               4    1.20 A. M. Root                  570.00
         based on Trustee analysis
07/29/20 Communications with and review documents                     4    0.30 D. G. Leney                 124.50
                    Case 17-10679-LSS           Doc 274-2     Filed 07/21/21    Page 13 of 21

CAR493                CARICKHOFF, DAVID W - CHAPTER 7 TRUSTEE                          Invoice Number:
CAR493.00987          IN RE: MAD CATZ, INC. - CHAPTER 7 BANKRUPTCY                                       Page 12

Date                         Description                        Task    Hours          Name                Fees

          from counsel for MCIA
08/13/20 Emails x2 with A. Root and Christopher Murphy              4    0.10 K. F. Shaw                  37.00
         re Texas state tax claims
09/02/20 review MCIA response to claim objection;                   4    0.60 A. M. Root                 285.00
         communications with D. Leney re same
09/02/20 Receive and review MCIA opposition to claims               4    0.80 D. G. Leney                332.00
         objection (0.4); communications with MCIA's
         counsel and internally with Alan M. Root re:
         same (0.4)
09/03/20 Review docket re: MCIA opposition filed and                4    0.20 D. G. Leney                 83.00
         applicable deadlines (0.1); correspondence to
         Trustee and Alan M. Root re: same (0.1)
09/08/20 communications with D. Leney re MCIA claim                 4    0.30 A. M. Root                 142.50
09/08/20 Communications with Trustee, Alan M. Root, and             4    1.00 D. G. Leney                415.00
         counsel for MCIA re: scheduling call to discuss
         timing/scheduling/next steps on claim dispute
         (0.5); telephone conference with Alan M. Root re:
         procedural issues regarding claim dispute and
         strategy (0.3); receive and review
         communications with counsel for creditor re:
         potential secured claims by debtor in MCIA
         proceeding (0.2)
09/09/20 telephone call with counsel for MCIA (.3); follow          4    0.60 A. M. Root                 285.00
         up with D. Leney (.3)
09/09/20 Conference call with counsel for MCIA, et al. re:          4    1.50 D. G. Leney                622.50
         potential settlement discussions (0.3); follow-up
         with Alan M. Root re: telephone/e-mail re: same
         (0.3); brief legal research re: some of the issues
         raised by MCIA counsel during call (0.9)
09/09/20 Review/markup of opposition papers filed by                4    0.30 D. G. Leney                124.50
         MCIA in advance of call with counsel re: same
09/14/20 Telephone conference with Rob Edwards re:                  4    0.30 D. G. Leney                124.50
         MCIA claim issue (0.2); e-mail correspondence
         with Trustee re: same (0.1)
09/24/20 Communications with Trustee re: MCIA claim                 4    0.20 D. G. Leney                 83.00
         discussion
09/28/20 Forward MCIA response to Dave McKeon with                  4    0.70 D. G. Leney                290.50
         thoughts on same (0.2); review MCIA filing (0.3)
         and communications internally re: scheduling call
         to discuss further with former employee (0.2)
09/29/20 Communications with Dave McKeon, Alan M.                   4    0.40 D. G. Leney                166.00
                     Case 17-10679-LSS          Doc 274-2     Filed 07/21/21    Page 14 of 21

CAR493                CARICKHOFF, DAVID W - CHAPTER 7 TRUSTEE                          Invoice Number:
CAR493.00987          IN RE: MAD CATZ, INC. - CHAPTER 7 BANKRUPTCY                                       Page 13

Date                         Description                        Task    Hours          Name                Fees

          Root, Rob Edwards re: scheduling conference call
          to discuss MCIA response filed to claims
          objections
09/30/20 Communications with former employee and Rob                4    0.60 D. G. Leney                249.00
         Edwards re: call to discuss MCIA claim objection
         opposition
10/02/20 Prep for call with Dave McKeon re: MCIA                    4    2.10 D. G. Leney                924.00
         position in opposition (0.5); telephone conference
         with Dave McKeon and Rob Edwards re: same
         (0.5); follow-up call with Rob Edwards (0.2);
         review reports and OECD standards relating to
         same (0.9)
10/02/20 E-mails with Trustee, Alan M. Root re: MCIA,               4    0.30 D. G. Leney                132.00
         McKeon call
10/08/20 (MCIA) - eDiscovery review and coding of                   4    1.90 D. G. Leney                836.00
         historical corporate documents re: certain issues
         raised by MCIA in its opposition to claim
         objection (1.6); e-mails with LitSupport team re:
         exporting tagged documents for production (0.3)
10/21/20 Communications with Alan M. Root re: MCIA                  4    0.20 D. G. Leney                 88.00
         negotiations status, scheduling time for next call
10/22/20 telephone call with D. Leney to discuss status of          4    0.30 A. M. Root                 147.00
         MCIA claim objection and next steps
10/22/20 Telephone conference with Alan M. Root re:                 4    0.30 D. G. Leney                132.00
         status, next steps re: MCIA claim
10/22/20 (MCIA Claim) - Telephone conference with Alan              4    0.60 D. G. Leney                264.00
         M. Root re: status/thoughts on next steps (0.3);
         review where parties left off and draft
         correspondence to Eric Horn re: soliciting
         counteroffer (0.3)
10/30/20 Communications with Alan M. Root re: MCIA                  4    0.20 D. G. Leney                 88.00
         discussions status
11/10/20 Communications with counsel for MCIA, creditor             4    0.30 D. G. Leney                132.00
         party re: MCIA claim offer / status
11/30/20 Communications with Alan M. Root re: status of             4    0.20 D. G. Leney                 88.00
         MCIA claim dispute
12/07/20 communications with D. Leney and MCIA                      4    0.20 A. M. Root                  98.00
         counsel re pending claim objection
12/07/20 Telephone conference with Alan M. Root re: any             4    0.50 D. G. Leney                220.00
         word from MCIA side re: settlement (0.2); e-
         mails with Alan M. Root and US counsel for
                    Case 17-10679-LSS           Doc 274-2     Filed 07/21/21    Page 15 of 21

CAR493                CARICKHOFF, DAVID W - CHAPTER 7 TRUSTEE                          Invoice Number:
CAR493.00987          IN RE: MAD CATZ, INC. - CHAPTER 7 BANKRUPTCY                                       Page 14

Date                         Description                        Task    Hours          Name                Fees

          liquidators re: same (0.3)
12/24/20 Communications with Alan M. Root re: MCIA                  4    0.20 D. G. Leney                 88.00
         claim, strategy
12/24/20 communications with D. Leney re MCIA claim                 4    0.20 A. M. Root                  98.00
         objection and next steps
12/28/20 (MCIA) - review most recent communications                 4    0.40 D. G. Leney                176.00
         among counsel re: settlement positions (0.20);
         telephone conference with Alan M. Root re:
         strategy and next steps (0.2)
12/28/20 discuss MCIA claim objection with D. Leney (.2);           4    0.50 A. M. Root                 245.00
         follow up with Trustee (.3)
12/28/20 draft email to MCIA counsel                                4    0.20 A. M. Root                  98.00
12/29/20 Telephone conference with Alan M. Root re:                 4    0.50 D. G. Leney                220.00
         MCIA claim strategy and potential expert issues
         (0.3); follow-up call with Alan M. Root re:
         approach in dealing with MCIA liquidators (0.2)
01/11/21 (MCIA) - communications with Alan M. Root re:              4    0.10 D. G. Leney                 44.00
         settlement status
01/11/21 Discuss MCIA claim issues with D. Leney                    4    0.10 A. M. Root                  49.00
01/13/21 field creditor inquiry; follow up with Trustee and         4    0.30 A. M. Root                 147.00
         D. Leney re MCIA claims
01/27/21 (MCIA) - communications with Alan M. Root                  4    0.50 D. G. Leney                220.00
         and Eric Horn re: status, scheduling settlement
         call
01/27/21 settlement negotiations with MCIA (.3); follow             4    1.90 A. M. Root                 931.00
         up with D. Leney (.2); discuss with Trustee (.3);
         due diligence re potential settlement scenarios
         (1.1)
01/28/21 (MCIA) - Review prior settlement dialogue in               4    0.50 D. G. Leney                220.00
         advance of call with MCIA counsel (0.2);
         conference call with MCIA counsel and Alan M.
         Root re: settlement (0.2); follow-up with Alan M.
         Root (0.1)
01/28/21 Communications with Trustee and Alan M. Root               4    0.80 D. G. Leney                352.00
         re: current monies/claims in estate relative to
         MCIA settlement considerations (0.4);
         communications with Alan M. Root re: follow-up
         to conversations with MCIA counsel today and
         items to discuss during next scheduled call (0.4)
01/28/21 telephone calls with MCIA and D. Leney re                  4    0.30 A. M. Root                 147.00
                     Case 17-10679-LSS            Doc 274-2      Filed 07/21/21    Page 16 of 21

CAR493                 CARICKHOFF, DAVID W - CHAPTER 7 TRUSTEE                            Invoice Number:
CAR493.00987           IN RE: MAD CATZ, INC. - CHAPTER 7 BANKRUPTCY                                         Page 15

Date                          Description                          Task    Hours          Name                 Fees

          MCIA claim objection
01/28/21 further analysis of potential settlement constructs           4    2.00 A. M. Root                  980.00
         with MCIA
01/29/21 (MCIA) - communications with Alan M. Root re:                 4    0.20 D. G. Leney                  88.00
         status call
02/05/21 Communications with Alan M. Root re: MCIA                     4    0.30 D. G. Leney                 132.00
         claim settlement negotiation status, TP issues
02/07/21 E-mails with Alan M. Root re: MCIA claim                      4    0.30 D. G. Leney                 132.00
         settlement status, scheduling call to discuss
02/08/21 Communications with Alan M. Root and Trustee                  4    0.50 D. G. Leney                 220.00
         re: MCIA claim
02/08/21 telephone call with Trustee and D. Leney re                   4    2.50 A. M. Root                 1,225.00
         MCIA claim objection; follow up research re
         same
02/18/21 Communications with Stephen M. Packman, Alan                  4    1.40 D. G. Leney                 616.00
         M. Root re: Transfer Pricing expert needs for
         MCIA claim litigation/resolution (0.6); brief
         research update on cases addressing similar
         situations of "unwinding" adjustments post-
         petition (0.8)
02/22/21 (MCIA) - telephone conference with Alan M.                    4    0.90 D. G. Leney                 396.00
         Root re: experts (0.2); follow-up with Stephen M.
         Packman re: same (0.32; review current
         professional status of potential expert witnesses
         for TP issues (0.5)
02/22/21 communications with D. Leney re MCIA claim                    4    0.20 A. M. Root                   98.00
         objection issues
03/08/21 communicated with leney re: transfer pricing                  4    0.80 S. M. Packman               532.00
         consultant and looked back at internal documents
         re: expert for contact
03/08/21 communicated with transfer pricing expert and                 4    0.50 S. M. Packman               332.50
         followed up with D. Leney on next steps with
         potential consultant/expert
03/08/21 Communications with Stephen M. Packman and                    4    0.50 D. G. Leney                 220.00
         potential transfer pricing expert re: facts/conflicts
         surrounding MCIA claim issue
03/08/21 (MCIA) - Follow-up communications with                        4    0.30 D. G. Leney                 132.00
         potential TP expert re: underlying factual issues
03/09/21 call with potential expert and follow up                      4    1.00 S. M. Packman               665.00
03/09/21 (MCIA) - Review documents/KPMG report in                      4    1.30 D. G. Leney                 572.00
                    Case 17-10679-LSS           Doc 274-2       Filed 07/21/21    Page 17 of 21

CAR493                CARICKHOFF, DAVID W - CHAPTER 7 TRUSTEE                            Invoice Number:
CAR493.00987          IN RE: MAD CATZ, INC. - CHAPTER 7 BANKRUPTCY                                         Page 16

Date                         Description                          Task    Hours          Name                Fees

          advance of call with potential expert witness
          (0.6); telephone conference with potential transfer
          pricing expert (0.5); follow-up call with Stephen
          M. Packman to debrief same (0.2)
03/12/21 Follow-up communications with Stephen M.                     4    0.50 D. G. Leney                220.00
         Packman and potential transfer pricing expert re:
         facts/conflicts surrounding MCIA claim issue and
         engagement
03/23/21 (MCIA) - communications with Alan M. Root re:                4    0.50 D. G. Leney                220.00
         status on expert discussions/retention (0.2);
         follow-up communications with potential transfer
         pricing expert witness re: same (0.3)
03/29/21 (MCIA Claim / Transfer Pricing) - Telephone                  4    1.40 D. G. Leney                616.00
         conference with potential expert witness on TPA
         issues (0.4); draft proposal re: engagement of
         same with required information (0.5); internal
         communications with Alan M. Root (0.2); e-mails
         with potential expert (0.3)
03/29/21 Review D. Leney summary to potential expert on               4    0.10 A. M. Root                  49.00
         MCIA claim issues
03/30/21 (MCIA Claim) - Communications with potential                 4    0.30 D. G. Leney                132.00
         transfer pricing expert; internally re: same
04/07/21 Receive and review correspondence from Eric                  4    0.30 D. G. Leney                132.00
         Horn re: MCIA claim (0.1); review prior
         settlement back-and-forth re: status (0.2)
04/12/21 communications with D. Leney re MCIA claims                  4    0.30 A. M. Root                 147.00
         litigation
04/13/21 Telephone conference with Alan M. Root re:                   4    0.30 D. G. Leney                132.00
         MCIA claim status, inquiries from HK liquidators
04/13/21 (MCIA Claims) - communications with proposed                 4    0.50 D. G. Leney                220.00
         expert (0.2) and Alan M. Root (0.2) re: MCIA
         claim issues; receive and review correspondence
         from counsel for HK LIquidators (0.1)
04/13/21 telephone call with D. Leney to discuss MCIA                 4    0.50 A. M. Root                 245.00
         claim objection litigation (.2); follow up with
         Trustee re same (.3)
04/20/21 (MCIA) - Communications with proposed expert                 4    0.90 D. G. Leney                396.00
         (0.3); telephone conference and e-mails with Alan
         M. Root and Trustee re: thoughts on one more
         settlement offer before embracing claim litigation
         path (0.4); communications with counsel for
         MCIA re: settlement (0.2)
                    Case 17-10679-LSS          Doc 274-2     Filed 07/21/21     Page 18 of 21

CAR493                CARICKHOFF, DAVID W - CHAPTER 7 TRUSTEE                          Invoice Number:
CAR493.00987          IN RE: MAD CATZ, INC. - CHAPTER 7 BANKRUPTCY                                        Page 17

Date                        Description                        Task    Hours           Name                  Fees

04/20/21 communications with Trustee and D. Leney re               4     1.70 A. M. Root                   833.00
         settlement offer to MCIA (.4); due diligence re
         same (1.0); draft settlement communication to
         MCIA (.3)
05/03/21 Communications with proposed TP expert re:                4     0.20 D. G. Leney                   88.00
         retention
05/10/21 (MCIA) - communications with Alan M. Root,                4     0.20 D. G. Leney                   88.00
         Eric Horn re: settlement status
05/11/21 Telephone conference with Alan M. Root re:                4     0.20 D. G. Leney                   88.00
         transfer pricing expert issues re: MCIA claim
05/11/21 (MCIA) - telephone conference with Stephen M.             4     0.60 D. G. Leney                  264.00
         Packman re: thoughts on other potential TP
         experts (0.2); e-mails with potential candidates
         from Getzler Henrich
05/11/21 communications with D. Leney (.2) and Trustee             4     0.60 A. M. Root                   294.00
         (.4) re MCIA claim objection litigation
05/12/21 MCIA - Telephone conference with Stephen M.               4     0.20 D. G. Leney                   88.00
         Packman re: transfer pricing expert help
05/12/21 Telephone conference with potential TP expert re:         4     0.60 D. G. Leney                  264.00
         MCIA claim
05/12/21 (MCIA) - e-mails with potential expert & Alan M.          4     0.50 D. G. Leney                  220.00
         Root
05/13/21 Telephone conference with Alan M. Root re:                4     0.20 D. G. Leney                   88.00
         thoughts on potential expert for MCIA transfer
         pricing dispute
05/13/21 communications with D. Leney re MCIA                      4     0.20 A. M. Root                    98.00
         litigation & potential expert
05/28/21 (MCIA) - e-mails with potential expert, Eric              4     0.50 D. G. Leney                  220.00
         Horn, Alan M. Root re: transfer pricing issues,
         MCIA claim settlement offer
05/28/21 communications with counsel to MCIA                       4     0.10 A. M. Root                    49.00
06/15/21 (MCIA) - E-mails with Alan M. Root re: potential          4     0.20 D. G. Leney                   88.00
         TP experts
06/22/21 (MCIA) - correspondence with Alan M. Root,                4     0.20 D. G. Leney                   88.00
         Eric Horn re: status of settlement offer
06/23/21 outline litigation strategy on MCIA claim                 4     1.20 A. M. Root                   588.00


       CLAIMS ANALYIS AND OBJECTIONS TOTAL                             112.80                            49,473.00
                    Case 17-10679-LSS             Doc 274-2   Filed 07/21/21    Page 19 of 21

CAR493                CARICKHOFF, DAVID W - CHAPTER 7 TRUSTEE                          Invoice Number:
CAR493.00987          IN RE: MAD CATZ, INC. - CHAPTER 7 BANKRUPTCY                                       Page 18

Date                         Description                        Task    Hours           Name               Fees

04/09/20 field creditor inquiry                                     6    0.20 A. M. Root                  95.00
04/21/20 field creditor inquiry                                     6    0.30 A. M. Root                 142.50
05/08/20 field creditor inquiry                                     6    0.20 A. M. Root                  95.00
05/11/20 review and revise draft CNO                                6    0.20 A. M. Root                  95.00
05/13/20 guidance to K. Shaw and C. Hansen re CNO to be             6    0.30 A. M. Root                 142.50
         filed and fee binder
05/13/20 review and comment on CNO                                  6    0.20 A. M. Root                  95.00
05/13/20 review draft agenda                                        6    0.20 A. M. Root                  95.00
05/14/20 guidance to K. Shaw re hearing agenda and fee              6    0.20 A. M. Root                  95.00
         binder
05/14/20 Prepare and email Archer and GMCO 6th Interim              6    0.30 K. F. Shaw                 111.00
         Fee Apps to Court
05/14/20 Telephone call with A. Root re Archer 6th Interim          6    0.20 K. F. Shaw                  74.00
         Fee App binder
05/15/20 review and circulate entered fee order                     6    0.10 A. M. Root                  47.50
05/18/20 communications with Chambers and K. Shaw re                6    0.20 A. M. Root                  95.00
         upcoming hearing
05/18/20 review draft amended agenda                                6    0.10 A. M. Root                  47.50
07/07/20 field creditor inquiry                                     6    0.10 A. M. Root                  47.50
08/12/20 Field creditor inquiry re: Texas tax claim                 6    0.10 A. M. Root                  47.50
09/03/20 field creditor inquiry                                     6    0.10 A. M. Root                  47.50
10/05/20 field creditor inquiry                                     6    0.20 A. M. Root                  98.00
10/08/20 Communication with D. Leney regarding coding               6    1.30 M. L. Kling                188.50
         of documents; review of database for same;
         prepare and export documents for attorney's
         review.
11/12/20 field creditor inquiry                                     6    0.20 A. M. Root                  98.00
12/14/20 field creditor inquiry                                     6    0.20 A. M. Root                  98.00
01/12/21 field creditor inquiry                                     6    0.10 A. M. Root                  49.00
02/10/21 field creditor inquiry                                     6    0.20 A. M. Root                  98.00
02/22/21 field creditor inquiry                                     6    0.10 A. M. Root                  49.00
03/02/21 field creditor inquiry                                     6    0.10 A. M. Root                  49.00
05/01/21 field creditor inquiry                                     6    0.20 A. M. Root                  98.00
05/13/21 field creditor inquiry                                     6    0.10 A. M. Root                  49.00
05/18/21 field creditor inquiry                                     6    0.10 A. M. Root                  49.00
                    Case 17-10679-LSS      Doc 274-2   Filed 07/21/21    Page 20 of 21

CAR493                CARICKHOFF, DAVID W - CHAPTER 7 TRUSTEE                   Invoice Number:
CAR493.00987          IN RE: MAD CATZ, INC. - CHAPTER 7 BANKRUPTCY                                Page 19

Date                         Description                 Task    Hours          Name                 Fees

06/22/21 field creditor inquiry                              6    0.10 A. M. Root                   49.00


                      CASE ADMINISTRATION TOTAL                   5.90                            2,345.00
                   Case 17-10679-LSS       Doc 274-2     Filed 07/21/21   Page 21 of 21

CAR493               CARICKHOFF, DAVID W - CHAPTER 7 TRUSTEE                     Invoice Number:
CAR493.00987         IN RE: MAD CATZ, INC. - CHAPTER 7 BANKRUPTCY                                  Page 20


           For Charges and Disbursements

Date       Type                        Description                                                 Amount

04/21/20               POSTAGE 4/21/20 CEH - SERVICE REQUEST                                         $1.60
                       MAILING - SERVICE OF FEE APP ON UST
04/21/20               POSTAGE 4/21/20 CEH - SERVICE REQUEST                                         $2.50
                       MAILING - SERVICE OF NOTICE OF FEE APP
02/18/21               POSTAGE 2/18/21 DWC - TAX RETURNS                                            $21.90

           ETOTAL* POSTAGE                                                                          $26.00

04/22/20               VENDOR: JAMES MOLINEAUX; INVOICE#:                                           $28.00
                       040420; DATE: 4/22/2020 MDR DELIVERY TO E.
                       EVESHAM ROAD-VOORHEES

           ETOTAL* DELIVERY SERVICE                                                                 $28.00

                                      TOTAL DISBURSEMENTS*                                          $54.00
